Title: From Alexander Hamilton to Nathaniel Leonard, 24 March 1799
From: Hamilton, Alexander
To: Leonard, Nathaniel


          
            Sir,
            New York March 24. 1799.
          
          In conformity with the views of the Secretary at War—I desire that you will forthwith proceed by the most convenient route with the troops under your command to the City of Albany, where you will receive further orders. Not Knowing what may be the state of your Corps in point of equipment I must authorise you to procure on account of the government such articles as are indispensable to enable them to march. But in doing this you will confine yourself to things absolutely necessary, and if there are Agents of the Government, charged with the procuring of supplies, you will avail yourself of their aid as much as practicable. Advise me without delay of what you shall have done in the way of preparation and of the Articles you will still want, in order that they may be sent to you at Albany or at some other proper point, in your subsequent progress. You will also advise me when you march and when you arrive at Albany. You will bear in mind that the prudence care and judgment of an Officer are best settled tested by the manner in which he executes any discretionary trust out of the ordinary routine of his duty.
          I am with consideration Sir Your obedt. Servt.
          
            Alexander Hamilton
          
          Captn. Leonard.
        